Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/22 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention
Claim(s) 1, 5, 7, 11, 13, 17, 19, 23, 25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munkberg et al. US Patent Pub. No.: 2018/0357537 A1, hereinafter, ‘Munkberg’ in view of Yu et al. US patent Pub. No.: 2021/0303912, hereinafter, ‘Yu’.
 	Claims 1, 7, 13, 19 and 25  Munkberg teaches a processor (e.g., see at least 0055 – processor ), comprising:  one or more circuits to train one or more neural networks based, at least in  part, on one or more image sequences, wherein backpropagation is performed using one or more subsets of images from the one or more image sequences (e.g., this is met by at least 0036 which teaches training the upscaling neural network 140 using the sparse target data causes the upscaling neural network 140 to converge at a similar rate compared with training the upscaling neural network 122 using the dense target image. A possible explanation is that convolution operations performed by the upscaling neural network 140 are applied equally to each sample (i.e., pixel), and thus the weights are updated with the average gradient of all pixels during backpropagation.). 
 	However, Munkberg does not specifically teach performing backpropagation using one or more non-sequential images within a sequence of images.
 	In analogous art Yu teaches performing backpropagation using one or more non-sequential images within a sequence of images (e.g., see at least 0194 that teaches time-ordered sequence of 3D frames, the 3D frames including a current 3D frame and one or more historical 3D frames previous to the current 3D frame; and processing circuitry to: randomly select a historical 3D frame from the one or more historical 3D frames; produce a test result based on forward-propagating processing of the selected historical 3D frame through a training neural network; apply a loss function to evaluate the test result to produce a loss value; reduce the loss value by refining trainable parameters of the training neural network, based on backpropagation of the loss function through the training neural network )(i.e., the non-sequential images are the randomly selected frames from the one or more historical frames – backpropagation is then used accordingly).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include performing backpropagation using one or more non-sequential images within a sequence of images for the purpose of reducing error.
 	  Consider Claims 5, 11, 17, 23 and 29,  Munkberg teaches wherein the one or more circuits are further to  apply lower loss weights to initial images in the one or more image sequences (e.g., this is met by updating the weights based on loss as noted in at least 0036). 
Claim 3-4, 9-10,15-16,21-22, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munkberg et al. US Patent Pub. No.: 2018/0357537 A1, hereinafter, ‘Munkberg’ in view of Yu et al. US patent Pub. No.: 2021/0303912, hereinafter, ‘Yu’ and further in view of  Gu et al. WO 2019/180414, hereinafter, ‘Gu’.
 	Consider Claims 3, 9, 15 and 21 Munkberg teaches the claimed invention except wherein the one or more circuits are further to  determine pixel-level weightings for a spatial loss term and a temporal loss term, in a loss  function to be used to train the one or more spatial networks. 
 	In analogous art, Gu teaches loss functions 130 shown in Figure 1 are used to train - loss functions may include spatial loss functions and temporal loss functions.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include t wherein the one or more circuits are further to  determine pixel-level weightings for a spatial loss term and a temporal loss term, in a loss  function to be used to train the one or more spatial networks for the purpose of improving reliably and accuracy during training.
 	Consider Claims 4, 10 , 16, 22 and 28,  Munkberg teaches wherein the one or more circuits are further to  determine the pixel-level weightings based at least in part upon one or more changes identified  between one or more images of the one or more image sequences (e.g., this is met by at least 0035 which states training the upscaling neural network 140 using the sparse target data causes the upscaling neural network 140 to converge at a similar rate compared with training the upscaling neural network 122 using the dense target image. A possible explanation is that convolution operations performed by the upscaling neural network 140 are applied equally to each sample (i.e., pixel), and thus the weights are updated with the average gradient of all pixels during backpropagation.). 
Claims 2, 8, 16 20 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munkberg et al. US Patent Pub. No.: 2018/0357537 A1, hereinafter, ‘Munkberg’ in view of Yu et al. US patent Pub. No.: 2021/0303912, hereinafter, ‘Yu’ and further in view of  Ferres et al. US Patent Pub. No.: 2020/0364834, hereinafter, ‘Ferres’.
 	Consider Claims 2, 8, 16 20 and 28, Munkberg teaches the claimed invention except wherein the one or more circuits are further to  select one or more crop regions for the images of the one or more image sequences to use to train  the one or more neural networks. 
 	In analogous art, Ferres teaches wherein the one or more circuits are further to  select one or more crop regions for the images of the one or more image sequences to use to train  the one or more neural networks (e.g., see at least 0088).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein the one or more circuits are further to  select one or more crop regions for the images of the one or more image sequences to use to train  the one or more neural networks for the purpose of improving imaging.
Claims 6, 12, 18, 24 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munkberg et al. US Patent Pub. No.: 2018/0357537 A1, hereinafter, ‘Munkberg’ in view of Yu et al. US patent Pub. No.: 2021/0303912, hereinafter, ‘Yu’ and further  in view of  Calero de Torres, J., Gardiner, B., Dahi, I., Moffett, S., Herbst, M., & Condell, J. (2019). An Efficient Approach to Automatic Generation of Time-lapse Video Sequences. 198. Paper presented at Irish Machine Vision Image Processing Conference, hereinafter, ‘Calero’ .
 	Consider Claims 6, 12,  18, 24 and 30, Munkberg teaches the claimed invention except  wherein the one or more circuits are further to  train the one or more neural networks to perform real time super resolution image reconstruction with temporal smoothing for one or more input image sequences. 
 	In analogous art, Calero teaches a machine learning techniques such as FAST super-resolution to improve the frames quality, and finally, provide an intuitive user interface to allow users to customise the time-lapse video with company branding. The auto-generated time-lapse videos will use techniques such as Laplacian filtering and temporal smoothing (e.g., see at least the abstract and section 3).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein the one or more circuits are further to  train the one or more neural networks to perform real time super resolution image reconstruction with temporal smoothing for one or more input image sequences for the purpose of improving image quality.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646